N.Notice of Pre-AIA  or AIA  Status

         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
         The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 08/30/2018. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-4, 6-8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suenaga et al. (US Pat. 6,612,689).

         Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

         Suenaga et al.  disclose in Figures 3-4 and 7 an ink supply device comprising:
         Regarding claim 1, a body (48) to mate a liquid supply (46, 48, 50) with a reservoir (30) (Figure 3); 
an outlet port (76) formed in the body (48), wherein the outlet port (76) is to dispense liquid from the liquid supply (46, 48, 50) to a receiving port (44) of the reservoir (30) (Figure 3); 
a main vent port (74) formed in the body (48), wherein the main vent port (74) is to facilitate reception of the liquid via the receiving port (76) (Figure 3); and 
a plug (42) disposed on the body (48), wherein the plug (42) is to seal a secondary vent (38) when the body (48) is mated with the reservoir (30), and wherein the plug (72) is to break a seal with the secondary vent prior (38) to detachment of the body (48) to recover the liquid in the outlet port (76) (Figure 3).
          Regarding claim 3, wherein the main vent port (76) is to receive air from the reservoir (30) as the liquid (ink) enters the reservoir (30) (Figure 3).
         Regarding claim 4, wherein the main vent port (74) is to exchange air between the reservoir (30) and the liquid supply (46, 48, 50) (Figure 3).


         Regarding claim 7, wherein the plug (72) is made from a rubber material (Figure 3).
         Regarding claim 8. a reservoir (30) comprising: 
an interface (an unmarked interface that contains numbers 42, 44) to mate with a liquid source (46, 48, 50) (Figure 3); 
a receiving port (44) to receive liquid from the liquid source (46, 48, 50) (Figure 3);
a main vent (42) to exchange air from the reservoir (30) as the liquid (ink) enters the reservoir (30) from the liquid source (46, 48, 50), wherein a volume of air exchanged is substantially equivalent to a volume of liquid received (Figure3, column 7, line 19-27); and 
a secondary vent (38) to release air from the reservoir (30), wherein the secondary vent (38) is to be sealed when receiving liquid (ink) from the liquid source (46, 48, 50), and wherein the secondary vent (38) is to be opened prior to detachment of the liquid source (46, 48, 50) from the interface (an unmarked interface that contains numbers 42, 44) (Figure 3).
         Regarding claim 12, mating a liquid source (46, 48, 50) with a reservoir (30), wherein the liquid source (46, 48, 50) includes an attachment assembly (48) and a liquid supply (50), wherein an outlet port (76) is in communication with a receiving port (44) of the reservoir (30), and wherein a main vent port (74)  is in communication with a main vent (42) of the reservoir (30) (Figure 3);
 forming a seal over a secondary vent (38) with a plug (72) (Figure 3); and 
breaking the seal to recover a trapped amount of liquid in an attachment assembly (48) prior to detachment of the liquid source (46, 48, 50) from the reservoir (30) (Figure 3).
         Regarding claim 13, wherein breaking the seal releases air from an air pocket such that the trapped amount of liquid falls into the reservoir (30) (Figure 3).

         Regarding claim 15, wherein breaking the seal comprises moving the attachment assembly (48) to lift the plug (72) away from secondary vent (38) (Figure 3).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga et al. (US Pat. 6,612,689) in view of Kobayashi et al. (US Pat. 6,390,611).

           Suenaga et al.  disclose in Figures 3-4 and 7 an ink supply device comprising:
         Regarding claim 10, wherein the main vent (42) is to be blocked when the liquid reaches a fill limit, wherein the liquid at the fill limit leaves an air pocket at the secondary vent (34) (Figure 3).


           However, Suenaga et al. do not disclose the main vent port that is to maintain a closed system between the liquid supply and the reservoir; and wherein the main vent allows air to flow from the reservoir to the liquid source to maintain a closed system to dispense the liquid.

          Kobayashi et al. disclose in Figures 1-5 an inkjet recording apparatus comprising:     

          Regarding claim 5, wherein the main vent port (33) is to maintain a closed system between the liquid supply (8) and the reservoir (4) (Figures 1-4B).
          Regarding claim 9, wherein the main vent (23) allows air to flow from the reservoir (4) to the liquid source (8) to maintain a closed system to dispense the liquid (ink) (Figures 1-4B).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kobayashi et al. in the Suenaga et al.’s ink supply device for the purpose of degassing ink in an ink tank.
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,048,055; US Pat. 7,178,908; US Pat. 7,380.921; US Pub. 2004/0061748) cited in the PTO 892 form show an ink supply system which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of  attachment assembly comprising a recess formed on the body proximate to the plug, wherein the recess is to allow air to flow through the secondary vent in the combination as claimed.

CONCLUSION
   
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853